Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 5, 8, 10, 9, 11, 12, 13, 15, 16, 19, and 20 are presented for examination.  This office action is in response to the amendment filed on 8/12/2021.

Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

 REASONS for ALLOWANCE
Claims 1, 5, 8, 10, 9, 11, 12, 13, 15, 16, 19, and 20 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: renumbered claims 1-12 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-12 and because the arguments set forth in the amendment filed on 8/12//2021 are persuasive.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a system comprising: at least one processor; at least one memory communicatively coupled to the at least one processor, wherein (i) the at least one memory includes at least one protected memory region, and (ii) the at least one memory is configured to store computer executable instructions, which when executed, cause the at least one  as described in the specification and together with combination of other claimed element as set forth in the claims.  Also the reasons for allowance of the claims over the prior art of record is believed to be clear from the prosecution records taken as a whole. 
The closest prior art, “System and Method for Providing Kernel Intrusion Prevention and Notification” by Berke et al. (US 2017/0293574) discloses A memory protection module includes comparison logic that has a write-once window CSR that 
Another close prior art, “Memory Protection at a Thread Level For A Memory Protection Key Architecture” by Guim et al. (US 2017/0286326) discloses a processing system includes a processing core to execute a task and an input output (IO) memory management unit, coupled to the core. The IO memory management unit includes a storage unit to store a page table entry including an identifier of a memory domain and a protection key associated with the identifier. The protection key indicates whether a memory page in the memory domain is accessible. The IO memory management unit also includes a protection key register comprising a field indexed by the protection key, the field including a set of bits reflecting a memory access permission associated with the protection key. The protection key register is, responsive to receiving a request from an IO device to store data associated with the process or the thread of the process, to one of allow or deny permission to access the memory page in the memory domain for storage of the data associated with the process or the thread of the process based on 
Therefore, claims 1-12 are allowable over the prior art of records.


Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138